Daly, J. —
Tbe judgment was right. Tbe advertisement was beaded, “ $50 Reward,” and tben, after giving notice tbat tbe mare, a description of wbicb was set forth, had been stolen, tbe advertisement specified tbat $25 reward would be paid “for her whereabout,” and $50 for tbe detection of tbe thief. Tbe justice would seem to have understood this as an offer of $25 for tbe discovery of the property, and $25 more for tbe detection of tbe thief; tbat is, $50 if'both ends were attained. He gave judgment for $50, instead of the $75 claimed by tbe plaintiff; and, upon the evidence tbe plaintiff was entitled to recover tbat sum. It was shown tbat tbe plaintiff called upon tbe defendant on tbe morning upon wbicb tbe advertisement appeared^ and told him where the horse was, and that be saw a person named Denman, whom be believed to be tbe thief, and who appears to have, been known to tbe defendant, going down tbe Bloomingdale road with tbe animal. Two days after, tbe defendant admitted tbat be bad got tbe horse, and tbat be bad bad Denman arrested, wbicb was sufficient prima facie to warrant tbe justice in concluding tbat tbe information furnished by the plaintiff bad led to tbe discovery of tbe property and tbe detection of tbe thief. Tbe plaintiff was not bound to show tbat Den-man was convicted. He proved that be bad been arrested at tbe instance of the defendant; tbat be was in custody upon tbe charge; and if Denman was innocent — if tbe charge against him was unfounded, and be bad been released or acquitted — it was incumbent on tbe defendant to show it, or to remove tbe presumption created by tbe evidence, tbat the plaintiff bad discovered or detected tbe thief. There was nothing to show any collusion between Denman and tbe plaintiff, or tbat be knew, when be saw Denman with tbe horse, tbat it bad been stolen, or tbat he was apprised of the fact, or bad any reason to suppose tbat a crime bad been committed, before be saw tbe advertisement. The judgment should be affirmed.